DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 01/04/2021.
Allowable Subject Matter
Claims 13 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 13, a main inductor, a first circuit leg and a second circuit leg, each circuit leg including a primary switch, a secondary switch and a primary inductor, the primary switch and the primary inductor of each leg being connected in series with the main inductor between an input and an output, the secondary switch of each leg providing a switched ground connection, connected to a point intermediate the associated primary switch and the primary inductor of the associated leg, and wherein the primary inductors of the first and second legs are magnetically linked, wherein the secondary switches of each circuit leg are controlled so that at no time in the operation of the scheme are both of the secondary switches in an open (off) conditions at the same time such that the current flowing through the main inductor is continuously changing, and that during certain phases in the operation of the circuit both of the secondary switches simultaneously occupy their closed (on) positions, wherein each leg includes a secondary inductor, the secondary inductor of each leg being connected in series between the associated primary inductor and the associated primary switch such that current can flow, in use, through the associated primary and secondary inductors between the input and the output, the secondary inductor of each leg being magnetically linked to associated the 
Regarding claim 26, a main inductor, a first circuit leg and a second circuit leg, each circuit leg including a primary switch, a secondary switch and a primary inductor, the primary switch and the primary inductor of each leg being connected in series with the main inductor between an input and an output, the secondary switch of each leg providing a switched ground connection, connected to a point intermediate the associated primary switch and the primary inductor of the associated leg, the primary inductors of the first and second legs being magnetically linked, each leg further including a secondary inductor, the secondary inductor of each leg being connected in series between the associated primary inductor and the associated primary switch such that current can flow, in use, through the associated primary and secondary inductors between the input and the output, the secondary inductor of each leg being magnetically linked to the primary inductor of the respective leg, the respective switched ground connections being connected to points intermediate the primary inductor of each leg and the secondary inductor of the associated leg, wherein during certain phases in the operation of the circuit both of the secondary switches simultaneously occupy their closed (on) conditions, and wherein the secondary switches of each circuit leg are controlled so that at no time in the operation of the scheme are both of the secondary switches in an open (off) conditions at the same time such that the current flowing through the main inductor is continuously changing;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839